DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/19/2021, 02/10/2022, and 06/21/2022 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 20 describes a computer-readable storage medium.  
Applicant's specification, at paragraph [0116], fails to explicitly limit the scope of computer-readable storage medium, which could be “other computer readable media”. Thus, in giving the term its plain meaning (see MPEP 2111.01), the claimed computer-readable storage medium is considered to include data signals per se.  Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention.
As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes data signals (data signals are transitory computer readable media).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6, 7, 8, 9, 10, 11, 13, 15, 16, 17, 18, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 4, 8, 9, 10, 11, 14, 15, 13, 17, 18 (respectively), of U.S. Patent No. 11,145,107 (Patent ‘107, hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features of current claims 1, 3, 6, 7, 8, 9, 10, 11, 13, 15, 16, 17, 18, 20 are already included in claims 1, 2, 5, 6, 4, 8, 9, 10, 11, 14, 15, 13, 17, 18 of Patent ‘107. See tables below.
Table I:
Current Application 17/497485
US. Patent No. 11,145,107
1, 3, 6, 7, 8, 9, 10, 11, 13, 15, 16, 17, 18, 20
1, 2, 5, 6, 4, 8, 9, 10, 11, 14, 15, 13, 17, 18, respectively


	Table II:
Current Application 17/497485
US. Patent No. 11,145,107
1. An artificial reality system, comprising: 

a first integrated circuit; and 

a second integrated circuit communicatively coupled to the first integrated circuit by a video communication interface; 

wherein the first integrated circuit comprises at least one processor configured to: 

identify one or more dynamic surfaces of a frame to be displayed in a next display cycle, 



wherein each of the dynamic surfaces comprises surface texture data that changes in the frame; and 







generate a superframe as a video frame for transmission to the second integrated circuit using the video communication interface, wherein the superframe includes multiple subframe payloads that carry surface texture data of the dynamic surfaces to be updated in the frame and subframe headers corresponding to the subframe payloads, and wherein each of the subframe headers includes parameters of a corresponding one of the subframe payloads; 



wherein the second integrated circuit comprises a direct access memory (DMA) controller configured to: 
upon receipt of the superframe, write the surface texture data within each of the subframe payloads directly to an allocated location in memory based on the parameters included in the corresponding one of the subframe headers; and 

transmit the surface texture data from the memory to a display device to be rendered for display.
1. An artificial reality system, comprising: 

a first integrated circuit; and 

a second integrated circuit communicatively coupled to the first integrated circuit by a data communication interface and a video communication interface; 
wherein the first integrated circuit comprises at least one processor configured to: 

identify surfaces of a frame to be displayed in a next display cycle, wherein each of the surfaces has a specified width and height within the frame and comprises surface texture data; categorize a portion of the surfaces of the frame as dynamic surfaces to be updated in the frame, wherein each of the dynamic surfaces comprises one of the surfaces for which the surface texture data changes in the frame; 
generate a setup frame for transmission to the second integrated circuit using the data communication interface, wherein the setup frame defines the dynamic surfaces to be updated in the frame; and 
generate a superframe as a video frame of a video data transfer protocol defined to carry pixel data for transmission to the second integrated circuit using the video communication interface, wherein the superframe includes multiple subframe payloads that carry the surface texture data of the dynamic surfaces to be updated in the frame and a superframe header that includes subframe headers corresponding to the subframe payloads, and wherein each of the subframe headers includes parameters of a corresponding one of the subframe payloads; 

wherein the second integrated circuit comprises a direct access memory (DMA) controller configured to: 
upon receipt of the superframe, write the surface texture data within each of the subframe payloads directly to an allocated location in memory based on the parameters included in the corresponding one of the subframe headers; and 

transmit the surface texture data from the memory to a display device to be rendered for display.

From the tables above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of Patent ‘107 to be as currently claimed since all the features of claims 1, 3, 6, 7, 8, 9, 10, 11, 13, 15, 16, 17, 18, 20 are already included in claims 1, 2, 5, 6, 4, 8, 9, 10, 11, 14, 15, 13, 17, 18, respectively of Patent ‘107.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1, 5, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chemparathy et al. (US. Patent No. 10,672,098, “Chemparathy” hereinafter) in view of Szczebak et al. (US. Patent App. Pub. No. 2007/0121638, “Szczebak”).
As per claim 1, Chemparathy teaches an artificial reality system (impliedly disclosed, see col. 1, lines 13-22, and col. 7, lines 9-21), comprising: 
a first integrated circuit (Fig. 1, video producer device 102); and 
a second integrated circuit (video consumer device 106) communicatively coupled to the first integrated circuit by a video communication interface (col. 7, lines 44-61, and further col. 14, lines 18-32); 
wherein the first integrated circuit comprises at least one processor configured to:
identify one or more dynamic surfaces of a frame to be displayed in a next display cycle, wherein each of the dynamic surfaces comprises surface texture data that changes in the frame (col. 1, lines 25-50, the dynamic surface is interpreted as the data of the subframe that is updated subframe by subframe basis); and 
generate a superframe as a video frame for transmission to the second integrated circuit using the video communication interface (col. 6, line 58-col. 7, line 8, i.e. generating raw video frame to be transmitted to display device), wherein the superframe includes multiple subframe payloads that carry surface texture data of the dynamic surfaces to be updated in the frame and subframe headers corresponding to the subframe payloads, and wherein each of the subframe headers includes parameters of a corresponding one of the subframe payloads (further addressed below with reference to Szczebak, see col. 7, lines 22-33, surface texture data is interpreted as the data of the subframe that is updated subframe by subframe); 
wherein the second integrated circuit comprises a direct access memory (DMA) controller (col. 14, lines 44-65) configured to: 
upon receipt of the superframe, write the surface texture data within each of the subframe payloads directly to an allocated location in memory (Fig. 4, memory mapped 400, col. 16, lines 13-24) based on the parameters included in the corresponding one of the subframe headers (see Szczebak below); and 
transmit the surface texture data from the memory to a display device to be rendered for display (col. 17, lines 1-14, “On a display side, a display DMA can start fetching data from frame buffer memory as soon as a decoded picture buffer is above a sub-frame boundary, such as sub-frame boundary 402-n, while a next sub-frame is being loaded into such frame buffer”). 
Chemparathy does not expressly teach the superframe includes subframe headers corresponding to the subframe payloads, and wherein each of the subframe headers includes parameters of a corresponding one of the subframe payloads and indicating allocated location in memory. 
However, in a similar method of generating superframe of video including multiple subframes to be updated and transmitting to a second device the multiple subframes to be assembled into a frame (¶ [7-8]), wherein the superframe further includes subframe header that includes parameter (sequence indicator) of the subframe payloads indicating allocated location in memory (see ¶ [98-99], and Fig. 13A, ¶ [109], and also ¶ [113-114]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Szczebak in combination with the method as taught by Chemparathy addressed above, the advantage is to  easily reconstruct the original frame.
As per claim 5, the combined Chemparathy-Szczebak further teaches wherein to generate the superframe as the video frame (addressed above, raw video frame), the first integrated circuit is configured to generate the superframe as a video frame of a video data transfer protocol defined to carry pixel data (Chemparathy, col. 6, lines 28-36, i.e. according to video coding formats include H.264, H.265, HEVC, VP8 or VP9, among others. See also col. 6, lines 47-57).
Claim 11, which is similar in scope to claim 1 as addressed above, is thus rejected under the same rationale.
Claim 20, which is similar in scope to claim 1 as addressed above, is thus rejected under the same rationale.

Claims 3-4, 6, 8-10, 13-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chemparathy et al. (US. Patent No. 10,672,098) in view of Szczebak et al. (US. Patent App. Pub. No. 2007/0121638) further in view of Anderson et al. (US. Patent App. Pub. No. 2011/0199931, “Anderson”).
As per claim 3, the combined Chemparathy-Szczebak does not expressly teach wherein the superframe includes a superframe header positioned at a beginning of the superframe, and wherein the superframe header one or more of: includes the subframe headers corresponding to the subframe payloads; includes multiple validity fields used by the second integrated circuit to determine whether the superframe is valid; or specifies a location within the superframe of a first subframe payload of the multiple subframe payloads.
However, Anderson teaches a similar method of transmitting video frame data from a first integrated circuit (host) to a second integrated circuit (client) with multiple subframes (see Fig. 5, 7, and ¶ [25-26]), wherein the superframe includes a superframe header positioned at a beginning of the superframe (for each media frame as depicted in Fig. 7, ¶ [209], also, ¶ [232]), wherein the superframe header includes the subframe headers corresponding to the subframe payloads (Fig. 7, including sub-frame header parameter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method as taught by Anderson to the combined method of Chemparathy and Szczebak, the advantage is to conserve power and reduce implementation costs (¶ [191]).
As per claim 4, the combined Chemparathy-Szczebak-Anderson also teaches wherein the second integrated circuit is communicatively coupled to the first integrated circuit by the video communication interface and a data communication interface (addressed in claim 1, see Chemparathy, col. 7, lines 44-61), and wherein the first integrated circuit is configured to generate a setup frame for transmission to the second integrated circuit using the data communication interface (also addressed in claim 1), wherein the setup frame defines the dynamic surfaces to be updated in the frame (Anderson, ¶ [204], by setting up the full motion portion and static portion of the frame). Thus, claim 4 would have been obvious over the combined references for the reason above. 
As per claim 6, the combined Chemparathy-Szczebak-Anderson does also teach wherein each of the subframe headers specifies an input pixel format of the surface texture data within the corresponding one of the subframe payloads and an output pixel format for the surface texture data within the corresponding one of the subframe payloads (Anderson, Fig. 12A-E, ¶ [238-239], and also Fig. 19).  Thus, claim 6 would have been obvious over the combined references for the reason above.
As per claim 8, the combined Chemparathy-Szczebak-Anderson further teaches wherein each of the subframe headers of the superframe specifies a location within the superframe of the corresponding one of the subframe payloads (see Anderson, Table XII, page 47, Bitmap Area Fill (BAF) and Bitmap Pattern Fill (BPF), writes pixel data to appropriate location in bitmap).  Thus, claim 8 would have been obvious over the combined references for the reason above.
As per claim 9, the combined Chemparathy-Szczebak-Anderson impliedly teach wherein the first integrated circuit is configured to transmit the superframe to the second integrated circuit as the video frame using a mode of the video communication interface that does not alter the surface texture data within the subframe payloads of the superframe during transmission (see Anderson, ¶ [214], “…an asynchronous or non-periodic mode in which frames are used to provide bitmap data to a client when new information is available”. See also ¶ [204], sending static image).  Thus, claim 9 would have been obvious over the combined references for the reason above.
As per claim 10, as addressed in claim 1, the combined Chemparathy-Szczebak-Anderson impliedly teach, wherein the DMA controller of the second integrated circuit is configured to, upon receipt of the superframe, write the subframe headers of the superframe see claim 1 with reference to Chemparathy, col. 17, lines 1-14) into status and control registers (Chemparathy, col. 10, line 63 to col. 11, line 9, status registers 128).  
Claim 13, which is similar in scope to claim 3 as addressed above, is thus rejected under the same rationale.
Claim 14, which is similar in scope to claim 4 as addressed above, is thus rejected under the same rationale.
Claim 15, which is similar in scope to claim 6 as addressed above, is thus rejected under the same rationale.
Claim 17, which is similar in scope to claim 8 as addressed above, is thus rejected under the same rationale.
Claim 18, which is similar in scope to claim 10 as addressed above, is thus rejected under the same rationale.
Claim 19, which is similar in scope to claim 9 as addressed above, is thus rejected under the same rationale.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chemparathy et al. (US. Patent No. 10,672,098) in view of Szczebak et al. (US. Patent App. Pub. No. 2007/0121638) further in view of Anderson et al. (US. Patent App. Pub. No. 2011/0199931), and further in view of Bakfan et al. (US. Patent App. Pub. No. 2006/0262851, “Bakfan”).
As per claim 7, the combined Chemparathy-Szczebak-Anderson fails to explicitly teach wherein the second integrated circuit is configured to, when the input pixel format and the output pixel format do not match, convert the surface texture data within the corresponding one of the subframe payloads from the first pixel format to the second pixel format before storing the surface texture data into the memory. However, Anderson does teach error checking for the sub-frame header referring to Fig. 63, ¶ [565-567].
Bakfan teaches a similar method of transmitting video frames with multiple subframes including header and payload (¶ [12, 42]), wherein the format of the frame is converted to the original encoded frame (¶ [74]).
Since Anderson teaches the input/output pixel format and error checking as addressed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of converting frame format as taught by Bakfan   to the combined Chemparathy-Szczebak-Anderson, the advantage of which is to ensure the client device receives the correct pixel format.
Claim 16, which is similar in scope to claim 7 as addressed above, is thus rejected under the same rationale.

Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art taken singly or in combination does not teach or suggest, an artificial reality system, among other things, comprising:
wherein to identify the dynamic surfaces, the first integrated circuit is configured to: identify surfaces of the frame to be displayed in the next display cycle, wherein each of the surfaces has a specified width and height within the frame and comprises surface texture data; and
categorize a portion of the surfaces as the dynamic surfaces to be updated in the frame, wherein each of the dynamic surfaces comprises one of the surfaces for which the surface texture data changes in the frame.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611